DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-8, 10-11, 14-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not discloses or render obvious a motivation to provide for a transmission including the combination of features recited in claim 1, particularly in combination with, “the first ring gear is fixedly connected with the output gear, the brake is connected between the first planetary frame and the casing of the transmission, and the second clutch is connected between the first ring gear and the input shaft, or the first planetary frame is fixedly connected to the output gear, the brake is connected between the first ring gear and the casing of the transmission, and the second clutch is connected between the -2-Application No. 17/191,679In Reply to Office Action of April 7, 2022 input shaft and the first planetary frame, or the first planetary frame is fixedly connected to the output gear, the brake is connected between the first ring gear and the casing of the transmission, and the second clutch is connected between the input shaft and the first ring gear; when the brake is engaged and the second clutch is disengaged, first gear of the transmission is realized; when the second clutch is engaged and the brake is disengaged, second gear of the transmission is realized”.
The prior art of record alone or in combination neither discloses nor renders obvious a power system for a hybrid vehicle; specifically,” the first clutch is connected between the rotor of the first electric motor and the input shaft to cut off or combine the power transmission between the first electric motor and the input shaft through the first clutch” and in combination with the remaining structure of claims 4 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659